DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:  
They fail to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “222” [00029].  
They fail to comply with 37 CFR 1.84(p)(5) because they include the following reference signs NOT mentioned in the description: “231” (figure 3). 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following:  
To coincide with figure 4, in paragraph 00029 of the specification, reservoir 305 should be changed to “reservoir 340”; “chemical feed pump 340” should be “chemical feed pump 341” and “injection tube 341” should be “injection tube 342” 
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following:
“recirc loop” should be replaced with “recirculation loop”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the permeate” and “the fluid connection”  (claim 1); “the system” and “the suction port” (claim 3).  
Claiming “reverse osmosis (RO) and nano-filtration membranes” in the preamble of claim 1 seems to mis-describe the invention.  Did Applicant intend to limit the 
Since the preamble already mentions “a pressurized storage buffer tank”, another “a pressurized storage buffer tank” in part a) is indefinite since it is unclear how many buffer tanks are being claimed.  Did Applicant intend to use “said” before the term?
Claims 2 and 3 are also rejected since they suffer the same defects as the claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (U.S. 2020/0261850 A1) in view of Roitel et al. (U.S. 2018/0318767 A1), hereinafter “Roitel”.

    PNG
    media_image1.png
    371
    544
    media_image1.png
    Greyscale

McGovern teaches a method for treatment of water using reverse osmosis membranes 102, wherein permeate produced by the membranes is directed to break (buffer) tanks 103 and is in fluid communication with the feed line to the membrane via line 106.  The permeate is also directed to a use 111.  He also teaches the step of recycling wastewater in a loop (figure 2).  McGovern doesn’t specify opening a waste valve in the recirculation loop to purges concentrate but such is taught by Roitel.

    PNG
    media_image2.png
    262
    580
    media_image2.png
    Greyscale


Roitel teaches a waste valve 3 purging the recirculated concentrate when the conductivity of the water in the recirculation loop is beyond a setpoint and closing the valve 3 (and opening valve 4) when the conductivity is at or below the setpoint [0095-0096] [as in claims 1-2].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the step of operating a waste valve of Roitel in the invention of McGovern, since Roitel teaches the benefit of preventing scaling of the membrane [0095].

The purity of the water and the pH thereof in the buffer tank would have been within ordinary skill depending upon the degree of purity desired for the intended use and the initial characteristics of the water being treated.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, as modified above, and in further view of Hooley et al. (U.S. 2012/0145636 A1), hereinafter “Hooley” and Menzie (U.S. 3,060,956).  The modified McGovern doesn’t specify the step of dosing an anti-scalant into his recirculation loop, but such is taught by Hooley.  Hooley teaches 

The modified McGovern also doesn’t specify a venturi.  However, such is taught by Menzie.
Menzie teaches a venturi (figure 1) for adding a chemical into a flow line [as in claim 3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the venturi of Menzie in the method of McGovern, as modified above, since Menzie teaches the benefit of inexpensive and accurate proportioning and mixing of liquid from a container into a flow line—which would further perfect the step of adding anti-scalant of McGovern, as modified above.   
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRY K CECIL/Primary Examiner, Art Unit 1778